 



EXHIBIT 10.2
WEBMD HEALTH CORP.
LONG-TERM INCENTIVE PLAN
FOR EMPLOYEES OF SUBIMO, LLC
ARTICLE 1
PURPOSE
     1.1 GENERAL. The purpose of the WebMD Health Corp. Long-Term Incentive Plan
for Employees of Subimo, LLC (the “Plan”) is to induce employees of Subimo, LLC
(“Subimo”) to remain employees of Subimo following the acquisition of Subimo by
WebMD Health Corp., a Delaware corporation (the “Corporation”), pursuant to the
Unit Purchase Agreement, dated as of November 2, 2006, between the Corporation,
Subimo, the seller and unit holders named therein (the “Purchase Agreement”) and
to motivate such employees to promote the success, and enhance the value, of the
Corporation, by linking the personal interests of such employees to those of
Corporation shareholders and by providing such employees with an incentive for
outstanding performance.
ARTICLE 2
EFFECTIVE DATE
     2.1 EFFECTIVE DATE. The Plan became effective on the date upon which it was
approved by the Compensation Committee of the Board of Directors of the
Corporation, which was December 14, 2006 (the “Effective Date”).
ARTICLE 3
DEFINITIONS
     3.1 DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence
and is not otherwise defined in the Plan, the word or phrase shall generally be
given the meaning ascribed to it in this Section. The following words and
phrases shall have the following meanings:
     (a) “1933 Act” means the Securities Act of 1933, as amended from time to
time.
     (b) “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     (c) “Affiliate” means any Parent or Subsidiary and any person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Corporation.
     (d) “Award” means any Option or Restricted Stock Award granted to a
Participant under the Plan.
     (e) “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award.
     (f) “Board” means the Board of Directors of the Corporation.
     (g) “Cause” as a reason for a Participant’s termination of employment or
service shall have the meaning assigned such term in the employment agreement,
if any, between such Participant and the Corporation or an affiliated company,
provided , however , that if there is no such employment agreement in which such
term is defined, “Cause” shall mean any of the following acts by the

 



--------------------------------------------------------------------------------



 



Participant, as determined by the Board: gross neglect of duty, prolonged
absence from duty without the consent of the Corporation, intentionally engaging
in any activity that is in conflict with or adverse to the business or other
interests of the Corporation, or willful misconduct, misfeasance or malfeasance
of duty which is reasonably determined to be detrimental to the Corporation.
     (h) “Change of Control” means and includes the occurrence of any one of the
following events:
          (i) individuals who, at the effective date of the Initial Public
Offering, constitute the Board (the “Incumbent Directors”) cease for any reason
to constitute at least a majority of the Board, provided that any person
becoming a director after the Effective Date and whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Corporation in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Corporation as a result of an actual or
threatened election contest (as described in Rule 14a-11 under the 1934 Act
(“Election Contest”)) or other actual or threatened solicitation of proxies or
consents by or on behalf of any “person” (as such term is defined in
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of
the 1934 Act) other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director;
          (ii) any person becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Corporation
representing 50% or more of the combined voting power of the Corporation’s then
outstanding securities eligible to vote for the election of the Board (the
“Corporation Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change of Control of the
Corporation by virtue of any of the following acquisitions: (A) any acquisition
by a person who is on the Effective Date the beneficial owner of 50% or more of
the outstanding Corporation Voting Securities, (B) an acquisition by the
Corporation which reduces the number of Corporation Voting Securities
outstanding and thereby results in any person acquiring beneficial ownership of
more than 50% of the outstanding Corporation Voting Securities, provided that if
after such acquisition by the Corporation such person becomes the beneficial
owner of additional Corporation Voting Securities that increase the percentage
of outstanding Corporation Voting Securities beneficially owned by such person,
a Change of Control of the Corporation shall then occur, (C) an acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Parent or Subsidiary, (D) an acquisition by an underwriter
temporarily holding securities pursuant to an offering of such securities or
(E) an acquisition pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)); or
          (iii) the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Corporation that requires the approval of the Corporation’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Corporation’s assets to an entity that is not an affiliate of the
Corporation (a “Sale”), unless immediately following such Reorganization or
Sale: (A) more than 50% of the total voting power of (x) the corporation
resulting from such Reorganization or the corporation which has acquired all or
substantially all of the assets of the Corporation (in either case, the
“Surviving Corporation”) or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 100% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Corporation Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Corporation Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Corporation Voting Securities among the holders thereof immediately
prior to the Reorganization or Sale, (B) no person (other than (x) the
Corporation, (y) any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation or (z) a
person who immediately prior to the

2



--------------------------------------------------------------------------------



 



Reorganization or Sale was the beneficial owner of 25% or more of the
outstanding Corporation Voting Securities) is the beneficial owner, directly or
indirectly, of 25% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) and (C) at least a majority
of the members of the board of directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) following the consummation
of the Reorganization or Sale were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization or Sale (any Reorganization or Sale which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”);
     provided, however, that in no event shall a Change of Control be deemed to
have occurred so long as Emdeon Corporation directly or indirectly beneficially
owns at least 50% of the voting power represented by the securities of the
Corporation entitled to vote generally in the election of the Corporation’s
directors; and provided further, however, that under no circumstances shall a
split-off, spin-off, stock dividend or similar transaction as a result of which
the voting securities of the Corporation are distributed to shareholders of
Emdeon Corporation or its successors constitute a Change of Control.
     Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Code, and payment or settlement of such Award is to be
accelerated in connection with an event that would otherwise constitute a Change
of Control, no event set forth in clause (i), (ii) or (iii) will constitute a
Change of Control for purposes of the Plan and any Award Agreement unless such
event also constitutes a “change in the ownership”, “change in the effective
control” or “change in the ownership of a substantial portion of the assets” of
the Corporation as defined under Section 409A of the Code and the Treasury
guidance promulgated thereunder.
     (i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
     (j) “Committee” means, subject to the last sentence of Section 4.1, the
committee of the Board described in Article 4.
     (k) “Covered Employee” means a covered employee as defined in
Section 162(m)(3) of the Code.
     (l) “Disability” has the meaning ascribed under the long-term disability
plan applicable to the Participant. Notwithstanding the above, to the extent an
Award is subject to Section 409A of the Code, and payment or settlement of the
Award is to be accelerated solely as a result of the Participant’s Disability,
Disability shall have the meaning ascribed thereto under Section 409A of the
Code and the Treasury guidance promulgated thereunder.
     (m) “Dividend Equivalent” means a right granted to a Participant under
Article 11.
     (n) “Effective Date” has the meaning assigned such term in Section 2.1.
     (o) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, Fair Market
Value will be determined by such other method as the Committee determines in
good faith to be reasonable.
     (p) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
     (q) “Non-Qualified Stock Option” means an Option that is not an Incentive
Stock Option.

3



--------------------------------------------------------------------------------



 



     (r) “Option” means a right granted to a Participant under Article 7 to
purchase Stock at a specified price during specified time periods.
     (s) “Parent” means a corporation which owns or beneficially owns a majority
of the outstanding voting stock or voting power of the Corporation.
     (t) “Participant” means a person who, as an employee or officer of Subimo,
has been granted an Award under the Plan. In no event may any officer or
director of the Company or Parent who is subject to Section 16(a) of the 1934
Act receive an Award hereunder.
     (u) “Restricted Stock Award” means Stock granted to a Participant under
Article 7 that is subject to certain restrictions and to risk of forfeiture.
     (v) “Stock” means the $.01 par value Class A common stock of the
Corporation and such other securities of the Corporation as may be substituted
for Stock pursuant to Article 10.
     (w) “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting equity
securities or voting power is beneficially owned directly or indirectly by the
Corporation.
     (x) “Emdeon Corporation” means Emdeon Corporation, a Delaware corporation.
ARTICLE 4
ADMINISTRATION
     4.1 COMMITTEE. The Plan shall be administered by a committee (the
“Committee”) appointed by the Board (which Committee shall consist of two or
more directors) or, at the discretion of the Board from time to time, the Plan
may be administered by the Board. It is intended that the directors appointed to
serve on the Committee shall be “non-employee directors” (within the meaning of
Rule 16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Section 162(m) of the Code and the regulations thereunder) to the
extent that Rule 16b-3 and, if necessary for relief from the limitation under
Section 162(m) of the Code and such relief is sought by the Corporation, Section
162(m) of the Code, respectively, are applicable. However, the mere fact that a
Committee member shall fail to qualify under either of the foregoing
requirements shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan. The members of the Committee shall be
appointed by, and may be changed at any time and from time to time in the
discretion of, the Board. During any time that the Board is acting as
administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this
Section 4.1) shall include the Board.
     4.2 ACTION BY THE COMMITTEE. For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Corporation or
any Parent or Affiliate, the Corporation’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Corporation to assist in the administration of the Plan.
     4.3 AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:
     (a) Designate Participants;
     (b) Determine the type or types of Awards to be granted to each
Participant;

4



--------------------------------------------------------------------------------



 



     (c) Determine the number of Awards to be granted and the number of shares
of Stock to which an Award will relate;
     (d) Determine the terms and conditions of any Award granted under the Plan,
including, but not limited to, the exercise price, grant price or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;
     (e) Accelerate the vesting or lapse of restrictions of any outstanding
Award, based in each case on such considerations as the Committee in its sole
discretion determines;
     (f) Determine whether, to what extent, and under what circumstances the
exercise price of an Award may be paid in, cash, Stock, other Awards or other
property, or an Award may be canceled, forfeited or surrendered;
     (g) Prescribe the form of each Award Agreement, which need not be identical
for each Participant or amend any Award Agreement;
     (h) Decide all other matters that must be determined in connection with an
Award;
     (i) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
     (j) Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan; and
     (k) Amend the Plan as provided herein.
          Notwithstanding the foregoing authority, except as provided in or
pursuant to Article 15, the Committee shall not authorize, generally or in
specific cases only, for the benefit of any Participant, any adjustment in the
exercise price of an Option, or in the number of shares subject to an Option
granted hereunder by (i) cancellation of an outstanding Option and a subsequent
regranting of an Option, (ii) amendment to an outstanding Option
(iii) substitution of an outstanding Option or (iv) any other action that would
be deemed to constitute a repricing of such an Award under applicable law, in
each case, without prior approval of the Corporation’s stockholders.
          4.4 DELEGATION OF AUTHORITY. To the extent not prohibited by
applicable laws, rules and regulations, the Board or the Committee may, from
time to time, delegate some or all of its authority under the Plan to a
subcommittee or subcommittees thereof or to one or more directors or executive
officers of the Corporation as it deems appropriate under such conditions or
limitations as it may set at the time of such delegation or thereafter, except
that neither the Board nor the Committee may delegate its authority pursuant to
Article 16 to amend the Plan. For purposes of the Plan, references to the
Committee shall be deemed to refer to any subcommittee, subcommittees, directors
or executive officers to whom the Board or the Committee delegates authority
pursuant to this Section 4.4.
          4.5 DECISIONS BINDING. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding and
conclusive on all parties.

5



--------------------------------------------------------------------------------



 



ARTICLE 5
SHARES SUBJECT TO THE PLAN
     5.1 NUMBER OF SHARES. Subject to adjustment as provided in Article 10, the
aggregate number of shares of Stock reserved and available for Awards shall be
500,000 shares (the “Maximum Number”). Any shares reserved, but not granted on
the Closing Date of the transaction contemplated by the Purchase Agreement shall
lapse and shall not be available for grant under the Plan. No Options may be
granted in the form of Incentive Stock Options. All Options are Non-Qualified
Options.
     5.2 LAPSED AWARDS. Once an Award (or portion thereof) is forfeited, such
shares shall not be available for the granting of an Award under the Plan.
     5.3 STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
ARTICLE 6
ELIGIBILITY
     6.1 GENERAL. Awards may be granted only to individuals who are employees or
officers of Subimo. No Award may be made to Covered Employees or other persons
subject to Section 16 of the 1934 Act.
ARTICLE 7
STOCK OPTIONS
     7.1 GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:
     (a) Exercise Price. The exercise price per share of Stock under an Option
shall be determined by the Committee at the time of the grant but in no event
shall the exercise price be less than 100% of the Fair Market Value of a share
of Stock on the date of grant.
     (b) Time and Conditions of Exercise. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e). The Committee also shall determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised. The Committee may waive any exercise provisions at any time in
whole or in part based upon factors as the Committee may determine in its sole
discretion so that the Option becomes exerciseable at an earlier date.
     (c) Payment. Unless otherwise determined by the Committee, the exercise
price of an Option may be paid (i) in cash, (ii) by actual delivery or
attestation to ownership of freely transferable shares of stock already owned;
provided, however, that to the extent required by applicable accounting rules,
such shares shall have been held by the Participant for at least six months,
(iii) by a combination of cash and shares of Stock equal in value to the
exercise price or (iv) by such other means as the Committee, in its discretion,
may authorize. In accordance with the rules and procedures authorized by the
Committee for this purpose, an Option may also be exercised through a “cashless
exercise” procedure authorized by the Committee that permits Participants to
exercise Options by delivering a properly executed exercise notice to the
Corporation together with a copy of irrevocable instructions to a broker to
deliver promptly to the Corporation the amount of sale or loan proceeds
necessary to pay the exercise price and the amount of any required tax or other
withholding obligations.
     (d) Evidence of Grant. All Options shall be evidenced by a written Award
Agreement between the Corporation and the Participant. The Award Agreement shall
include such provisions not inconsistent with the Plan as may be specified by
the Committee.

6



--------------------------------------------------------------------------------



 



     (e) Exercise Term. In no event may any Option be exercisable for more than
ten years from the date of its grant.
ARTICLE 8
RESTRICTED STOCK AWARDS
     8.1 GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards
of Restricted Stock to Participants in such amounts and subject to such terms
and conditions as may be selected by the Committee. All Awards of Restricted
Stock shall be evidenced by a Restricted Stock Award Agreement.
     8.2 ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter.
     8.3 FORFEITURE. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of employment during
the applicable restriction period or upon failure to satisfy a performance goal
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited and reacquired by the Corporation;
provided, however, that the Committee may provide in any Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.
     8.4 CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Restricted Stock.
ARTICLE 9
PROVISIONS APPLICABLE TO AWARDS
     9.1 TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee.
     9.2 FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Corporation or a Parent or Affiliate on the grant or exercise of an Award may be
made in such form as the Committee determines at or after the time of grant,
including, without limitation, cash, Stock, other Awards or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.
     9.3 LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered or hypothecated to or
in favor of any party other than the Corporation or a Parent or Affiliate, or
shall be subject to any lien, obligation, or liability of such Participant to
any other party other than the Corporation or a Parent or Affiliate. No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution or,
pursuant to a domestic relations order that would satisfy Section 414(p)(1)(A)
of the Code if such Section applied to an Award under the Plan; provided,
however, that the Committee may (but need not) permit other transfers where the
Committee concludes that such transferability (i) does not result in accelerated
taxation or other adverse tax consequences, and (ii) is otherwise appropriate
and desirable, taking into account any factors deemed relevant, including,
without limitation, state or federal tax or securities laws applicable to
transferable Awards.

7



--------------------------------------------------------------------------------



 



     9.4 BENEFICIARIES. Notwithstanding Section 9.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and such Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time, provided the change or revocation is filed with the Committee.
     9.5 STOCK CERTIFICATES. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted or traded. The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.
     9.6 ACCELERATION UPON DEATH OR DISABILITY. Unless otherwise set forth in an
Award Agreement, upon the Participant’s death or Disability during his
employment, all outstanding Options, Restricted Stock Awards shall become fully
exercisable and all restrictions on outstanding Awards shall lapse. Any Option
shall thereafter continue or lapse in accordance with the other provisions of
the Plan and the Award Agreement.
     9.7 ACCELERATION OF VESTING AND LAPSE OF RESTRICTIONS. The Committee may,
in its sole discretion, at any time (including, without limitation, prior to,
coincident with or subsequent to a Change of Control) determine that (a) all or
a portion of a Participant’s Options shall become fully or partially
exercisable, and/or (b) all or a part of the restrictions on all or a portion of
the outstanding Awards shall lapse, in each case, as of such date as the
Committee may, in its sole discretion, declare; provided, however, that, with
respect to Awards that are subject to Section 409A of the Code, the Committee
shall not have the authority to accelerate or postpone the timing of payment or
settlement of an Award in a manner that would cause such Award to become subject
to the interest and penalty provisions under Section 409A of the Code. The
Committee may discriminate among Participants and among Awards granted to a
Participant in exercising its discretion pursuant to this Section 9.7.
     9.8 OTHER ADJUSTMENTS. If (i) an Award is accelerated under Section 9.7 or
(ii) a Change of Control occurs (regardless of whether an acceleration under
Section 9.7 occurs), the Committee may, in its sole discretion, provide (a) that
the Award will expire after a designated period of time after such acceleration
or Change of Control, as applicable, to the extent not then exercised, (b) that
the Award will be settled in cash rather than Stock, (c) that the Award will be
assumed by another party to a transaction giving rise to the acceleration or a
party to the Change of Control, (d) that the Award will otherwise be equitably
converted or adjusted in connection with such transaction or Change of Control,
or (e) any combination of the foregoing. The Committee’s determination need not
be uniform and may be different for different Participants whether or not such
Participants are similarly situated; provided , however , that, with respect to
Awards that are subject to Section 409A of the Code, the Committee shall not
have the authority to accelerate or postpone the timing of payment or settlement
of an Award in a manner that would cause such Award to become subject to the
interest and penalty provisions under Section 409A of the Code.
     9.9 TERMINATION OF EMPLOYMENT. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur (i) in a circumstance in which a Participant
transfers from the Corporation to one of its Parents or Subsidiaries, transfers
from a Parent or Affiliate to the Corporation, or transfers from one Parent or
Affiliate to another Parent or Affiliate, or (ii) in the discretion of the
Committee as specified at or prior to such occurrence, in the case of a
split-off, spin-off, sale or other disposition of the Participant’s employer
from the Corporation or any Parent or Affiliate.
     9.10 LOAN PROVISIONS. Subject to applicable laws, rules and regulations,
including, without limitation, Section 402 of the Sarbanes-Oxley Act of 2002,
with the consent of the Committee, the Corporation may make, guarantee or
arrange for a loan or loans to a Participant with respect to the exercise of any
Option

8



--------------------------------------------------------------------------------



 



granted under this Plan and/or with respect to the payment of the purchase
price, if any, of any Award granted hereunder and/or with respect to the payment
by the Participant of any or all federal and/or state income taxes due on
account of the granting or exercise of any Award hereunder. The Committee shall
have full authority to decide whether to make a loan or loans hereunder and to
determine the amount, terms and provisions of any such loan(s), including the
interest rate to be charged in respect of any such loan(s), whether the loan(s)
are to be made with or without recourse against the borrower, the collateral or
other security, if any, securing the repayment of the loan(s), the terms on
which the loan(s) are to be repaid and the conditions, if any, under which the
loan(s) may be forgiven.
ARTICLE 10
CHANGES IN CAPITAL STRUCTURE
     10.1 GENERAL. Upon or in contemplation of (a) any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split, (b) any merger, combination, consolidation, or
other reorganization, (c) any spin-off, split-up, or similar extraordinary
dividend distribution in respect of the Stock (whether in the form of securities
or property), (d) any exchange of Stock or other securities of the Corporation,
or any similar, unusual or extraordinary corporate transaction in respect of the
Stock, or (e) a sale of all or substantially all the business or assets of the
Corporation as an entirety, then the Committee shall, in such manner, to such
extent (if any) and at such time as it deems appropriate and equitable in the
circumstances:
     (i) proportionately adjust any or all of (A) the number and type of shares
of Stock (or other securities) that thereafter may be made the subject of Awards
(including the specific share limits, maximums and numbers of shares set forth
elsewhere in this Plan), (B) the number, amount and type of shares of Stock (or
other securities or property) subject to any or all outstanding Awards, (C) the
grant, purchase, or exercise price (which term includes the base price of any
SAR or similar right) of any or all outstanding Awards, (D) the securities, cash
or other property deliverable upon exercise or payment of any outstanding
Awards, or (E) the performance standards applicable to any outstanding Awards,
or
     (ii) make provision for a cash payment or for the assumption, substitution
or exchange of any or all outstanding share-based Awards or the cash, securities
or property deliverable to the holder of any or all outstanding share-based
Awards, based upon the distribution or consideration payable to holders of the
Stock upon or in respect of such event.
     The Committee may adopt such valuation methodologies for outstanding Awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of Options, but without limitation on other methodologies, may base such
settlement solely upon the excess if any of the per share amount payable upon or
in respect of such event over the exercise or base price of the Award.
     In any of such events, the Committee may take such action prior to such
event to the extent that the Committee deems the action necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is or will be available to stockholders
generally. In the case of any stock split or reverse stock split, if no action
is taken by the Committee, the proportionate adjustments contemplated by clause
(i) above shall nevertheless be made.
ARTICLE 11
AMENDMENT, MODIFICATION AND TERMINATION
     11.1 AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan;
provided, however, that the Board or the Committee may condition any amendment
or modification on the approval of shareholders of the Corporation if such
approval is necessary or deemed advisable with respect to tax, securities or
other applicable laws, policies or regulations.
     11.2 AWARDS PREVIOUSLY GRANTED. At any time and from time to time, but
subject to Section 4.3, the Committee may amend, modify or terminate any
outstanding Award or Award Agreement

9



--------------------------------------------------------------------------------



 



without approval of the Participant; provided, however, that, subject to the
terms of the applicable Award Agreement, such amendment, modification or
termination shall not, without the Participant’s consent, reduce or diminish the
value of such Award determined as if the Award had been exercised, vested,
cashed in or otherwise settled on the date of such amendment or termination;
provided further, however, that the original term of any Option may not be
extended. No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant. Notwithstanding any provision herein to the contrary, the
Committee shall have broad authority to amend the Plan or any outstanding Award
under the Plan without approval of the Participant to the extent necessary or
desirable (i) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations or (ii) to ensure that an Award is not subject to interest and
penalties under Section 409A of the Code.
ARTICLE 12
GENERAL PROVISIONS
     12.1 NO RIGHTS TO AWARDS. No Participant or any eligible participant shall
have any claim to be granted any Award under the Plan, and neither the
Corporation nor the Committee is obligated to treat Participants or eligible
participants uniformly.
     12.2 NO STOCKHOLDER RIGHTS. No Award gives the Participant any of the
rights of a shareholder of the Corporation unless and until shares of Stock are
in fact issued to such person in connection with the exercise, payment or
settlement of such Award.
     12.3 WITHHOLDING. The Corporation or any Subsidiary, Parent or Affiliate
shall have the authority and the right to deduct or withhold, or require a
Participant to remit to the Corporation, an amount sufficient to satisfy
federal, state, local and other taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the Plan. With respect to withholding required upon any
taxable event under the Plan, the Committee may, at the time the Award is
granted or thereafter, require or permit that any such withholding requirement
be satisfied, in whole or in part, by (i) withholding from the Award shares of
Stock or (ii) delivering shares of Stock that are already owned, having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes. The Corporation or any Subsidiary,
Parent or Affiliate, as appropriate, shall also have the right to deduct from
all cash payments made to a Participant (whether or not such payment is made in
connection with an Award) any applicable taxes required to be withheld with
respect to such payments.
     12.4 NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Corporation
or any Parent or Affiliate to terminate any Participant’s employment or status
as an officer, director or consultant at any time, nor confer upon any
Participant any right to continue as an employee, officer, director or
consultant of the Corporation or any Parent or Affiliate. In its sole
discretion, the Board or the Committee may authorize the creation of trusts or
other arrangements to meet the obligations created under the Plan to deliver
shares of Stock with respect to awards hereunder.
     12.5 UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Corporation or any Parent or Affiliate.
     12.6 INDEMNIFICATION. To the extent allowable under applicable law, each
member of the Committee shall be indemnified and held harmless by the
Corporation from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by such member in connection with or resulting from any
claim, action, suit or proceeding to which such member may be a party or in
which he may be involved by reason of any action or failure to act under the
Plan and against and from any and all amounts paid by such member in
satisfaction of judgment in such action, suit or proceeding against him;
provided such member shall give the Corporation an opportunity, at its own
expense, to handle and defend the same before such member undertakes to

10



--------------------------------------------------------------------------------



 



handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Corporation’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Corporation may have to indemnify them or hold such persons harmless.
     12.7 RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the
Corporation or any Parent or Affiliate unless provided otherwise in such other
plan.
     12.8 EXPENSES; APPLICATION OF FUNDS. The expenses of administering the Plan
shall be borne by the Corporation and its Parents or Subsidiaries. The proceeds
received by the Corporation from the sale of shares of Stock pursuant to Awards
will be used for general corporate purposes.
     12.9 TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
     12.10 GENDER AND NUMBER. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     12.11 FRACTIONAL SHARES. No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down.
     12.12 GOVERNMENT AND OTHER REGULATIONS. The obligation of the Corporation
to make payment of awards in Stock or otherwise shall be subject to all
applicable laws, rules and regulations, and to such approvals by government
agencies as may be required. To the extent that Awards under the Plan are
awarded to individuals who are domiciled or resident outside of the United
States or to persons who are domiciled or resident in the United States but who
are subject to the tax laws of a jurisdiction outside of the United States, the
Committee may adjust the terms of the Awards granted hereunder to such person
(i) to comply with the laws of such jurisdiction and (ii) to avoid adverse tax
consequences relating to an Award. The authority granted under the previous
sentence shall include the discretion for the Committee to adopt, on behalf of
the Corporation, one or more sub-plans applicable to separate classes of
Participants who are subject to the laws of jurisdictions outside of the United
States.
     12.13 SECURITIES LAW RESTRICTIONS. An Award may not be exercised or settled
and no shares of Stock may be issued in connection with an Award unless the
issuance of such shares of Stock has been registered under the 1933 Act and
qualified under applicable state “blue sky” laws and any applicable foreign
securities laws, or the Corporation has determined that an exemption from
registration and from qualification under such state “blue sky” laws is
available. The Corporation shall be under no obligation to register under the
1933 Act, or any state securities act, any of the shares of Stock issued in
connection with the Plan. The shares issued in connection with the Plan may in
certain circumstances be exempt from registration under the 1933 Act, and the
Corporation may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption. The Committee may
require each Participant purchasing or acquiring shares of Stock pursuant to an
Award under the Plan to represent to and agree with the Corporation in writing
that such Participant is acquiring the shares of Stock for investment purposes
and not with a view to the distribution thereof. All certificates for shares of
Stock delivered under the Plan shall be subject to such stock-transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any exchange upon which the Stock is then listed, and any applicable securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     12.14 SATISFACTION OF OBLIGATIONS. Subject to applicable law, the
Corporation may apply any cash, shares of Stock, securities or other
consideration received upon exercise or settlement of an Award to any
obligations a Participant owes to the Corporation and its Parents, Subsidiaries
or Affiliates in connection with the

11



--------------------------------------------------------------------------------



 



Plan or otherwise, including, without limitation, any tax obligations or
obligations under a currency facility established in connection with the Plan.
     12.15 SECTION 409A OF THE CODE. If any provision of the Plan or an Award
Agreement contravenes any regulations or Treasury guidance promulgated under
Section 409A of the Code or could cause an Award to be subject to the interest
and penalties under Section 409A of the Code, such provision of the Plan or any
Award Agreement shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code. Moreover, any discretionary
authority that the Board or the Committee may have pursuant to the Plan shall
not be applicable to an Award that is subject to Section 409A of the Code to the
extent such discretionary authority will contravene Section 409A of the Code or
the Treasury guidance promulgated thereunder.
     12.16 GOVERNING LAW. To the extent not governed by federal law, the Plan
and all Award Agreements shall be construed in accordance with and governed by
the laws of the State of Delaware.
     12.17 ADDITIONAL PROVISIONS. Each Award Agreement may contain such other
terms and conditions as the Board or the Committee may determine, provided that
such other terms and conditions are not inconsistent with the provisions of this
Plan. In the event of any conflict or inconsistency between the Plan and an
Award Agreement, the Plan shall govern and the Award Agreement shall be
interpreted to minimize or eliminate such conflict or inconsistency.

12